DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wiman (US Patent No. 6,786,682 B1) in view of Majima et al. (US Pub. No. 2015/0078844 A1).
(Claim 1) Wiman discloses a cutting insert (10) that includes an upper surface (11) having a first side part, a second side part, and a corner part located between the first side part and the second side part (Fig. 3); a lower surface (12) located at an opposite side of the upper surface; a side surface (13-15) located between the upper surface and the lower surface; and a cutting edge (18-24) located at an intersection of the upper surface and the side surface (Figs. 1-3).  The upper surface further includes a first surface (22) configured as a land surface along the 
The inclination of the first surface (22; Col. 2, Lines 60-62) is smaller than an inclination angle of the second surface (Figs. 5, 6).  The first surface is recited as substantially perpendicular to the side surface (22; Col. 2, Lines 60-62), but is not explicitly disclosed as being a positive angle (such as to be inclined toward the lower surface as it departs from the cutting edge) that is less than the inclination angle of the second surface.  Yet, the rake angle of a land surface is a result-effective variable because it impacts the cutting edge strength and shearing capability of the cutting edge.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Wiman with a positive cutting angle less than the inclination of the rake surface in order to optimize the cutting edge strength and cutting capability based upon operational parameters.  see In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
Majima et al. (“Majima”) discloses a rake surface having a middle region between a corner region and a region further away from the corner than the middle region, wherein the middle region has a smaller inclination angle than corner region and the region further away than the corner (Figs. 5A-5C; AR1-AR3; ¶ 0091).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting insert disclosed in Wiman with the variable rake angle as taught by Majima in order to improve finish of the workpiece based upon operational parameters.
(Claim 2) The second region includes a first portion which is adjacent to the first region and along the first cutting edge, and a second portion which is adjacent to the third region and 
(Claim 3) A width of the first portion in the direction perpendicular to the cutting edge decreases as going farther from the first region, and a width of the second portion in the direction perpendicular to the cutting edge decreases as going farther from the third region (Fig. 3).  That is, the land decreases in width from the transition from the corner portion and also decreases at the opposite end of the second region.
(Claim 4) While the transition from the first region to the second region appears to have a greater increment (i.e., it is more abrupt of a change) than the transition from the third region to the second region, Wiman does not explicitly disclose the decrement of the width of the first portion being higher than a decrement of the width of the second portion.  Nevertheless, the amount of decrement is a result-effective variable because it impacts the cutting edge strength and shearing capability of the cutting edge.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Wiman with the decrement relationship as claimed in order to optimize the cutting edge strength and cutting capability based upon operational parameters.  see Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 5) The width of the third region in the direction perpendicular to the cutting edge is greater than the width of the first region in the direction perpendicular to the cutting edge (Fig. 
(Claim 6) The inclination angle (a) of the sixth region is equal to the inclination angle of the fourth region (a).  Again, due to the lack of limitation on the given regions other than they be inward of the first surface, this interpretation reads upon the claimed invention.
(Claim 12) The width of the fifth region in the direction perpendicular to the cutting edge is greater than each of a width of the fourth region in the direction perpendicular to the cutting edge and a width of the sixth region in the direction perpendicular to the cutting edge.  Because the regions are recited as merely being inward of the first surfaces, the completely arbitrary nature of the fourth to sixth regions could be designated as having widths of the claimed relationships.
(Claim 13) A length of the second region along the cutting edge is greater than a length of the first region along the cutting edge and is smaller than a length of the third region along the cutting edge
(Claim 14) The reference discloses the insert of claim 1 and a holder (17) designed to attach the cutting insert to the holder (Fig. 4).
(Claim 15) Wiman also discloses a method of manufacturing a machined product (A) including rotating a workpiece; bringing the cutting tool according to claim 14 into contact with the workpiece being rotated; and moving the cutting tool away from the workpiece (Fig. 4; Col. 1, Lines 6-7).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wiman (US Patent No. 6,786,682 B1) in view of Majima et al. (US Pub. No. 2015/0078844 A1) further in view of Lof (US Pub. No. 2017/0320143 A1).
The modified Wiman cutting insert provides an inclination angle relative to the first, second and third regions.  However, the inclination angle is not explicitly disclosed as being variable.
Lof discloses a variable width land having a variable inclination angle relative to regions of varying width (Fig. 3; ¶¶ 0057-0059).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the variable width land cutting insert disclosed in Wiman with varying rake angles of the land surface as suggested by Lof in order to improve cutting performance of the cutting edge based upon operational parameters.  While the modified insert does not explicitly set forth the angular relationship between each region, the rake or inclination angle is a result-effective variable because it impacts the cutting edge strength and shearing capability of the cutting edge.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Wiman with the cutting angle relationships as claimed in order to optimize the cutting edge strength and cutting capability based upon operational parameters.  see Smith, 88 U.S. at 118-19; In re Aller, at 456.
Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive.  Applicant argues that modification of Wiman in view of Majima would destroy the Wiman reference because the modification would apparently eliminate the land surface.  Examiner disagrees.
Examiner is not of the belief that the modification of Wiman in view of Majima would necessitate elimination of the land surface.  Wiman discloses a land surface and a rake surface.  The modification in view of Majima is to change the rake angles.  Such a modification may be done without removing the land.  The mere lack of a teaching of a land in Majima does not constitute a teaching away from using the teaching disclosed in Majima in an insert with a land surface.  Thus, the modification of Wiman in view of Majima does not destroy the insert disclosed in Wiman.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722